DETAILED ACTION
This is the final office action regarding application number 16/087145, filed on 09/21/2018, which is a 371 of PCT/JP2017/011976, filed on 03/24/2017, which claims benefit of JP2016-067198, filed on 03/30/2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 2nd, 2021 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 3rd, 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected as being unpatentable.
Claims 1,2,4,5,6,8,9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and further in view of Rood et al., US 3095951 (hereafter Rood et al.).
Regarding claim 1, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection;”(Fig. 1 teaches back metal panel 16 with a projection 24)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material;” (Fig. 1 teaches face metal panel 10. It is well known in the art that any metal is “weldable” to another metal under the right conditions. The claimed “similar in type” is a relative term and interpreted as any metal as defined in Paragraph [30] of the current application as “Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”)
“and a different type of material different in type from the first metallic material and the second metallic material, that is not the first and second metallic material” (Column 1, lines 23-25 and Fig. 1 teaches intermediate core material 14 made of “plywood, balsa, masonite, wall- board, aluminum, or any of the other light metals,” which is different from face and back metal panels that are made of steel. The claimed “different type of material” is a relative term and interpreted as Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).” )
“the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material,”
“the different type of material being difficult to weld to the first metallic material and the second metallic material,” (The claimed “difficult to weld” is a relative term and interpreted as welding of one material to another material as defined in Paragraph [30] of the current application “Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”. Column 1, lines 23-25 and column 2, lines 20-25 of Seiwart teaches plywood or aluminum sandwiched between steel panels. It is well known in the art that it is difficult to weld aluminum to steel.)
“wherein the first projection is smaller in diameter or width than the first penetrating part” (Fig. 2 and column 2, lines 29-31 teaches “the embossments 24 are formed with a smaller diameter, D1, which is preferably smaller than the diameter of the holes 20 in the core 14”. )
“and is spaced radially or widthwise from a rim of the first penetrating part by a first gap,”
“the first projection is positioned in the first penetrating part” (Annotated Fig. 1 and 2 teaches the first projection 26 spaced radially inside hole 20 with a gap between projection 26 and core 14.)

    PNG
    media_image1.png
    477
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    342
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    651
    media_image3.png
    Greyscale

Fig. 1 and 2 of Seiwart. Blow up sections of Fig. 2 teaches stepped part, welded regions in 34 and 26, air gap between core 10 and projection 24, and contact 35 between core 10 and first metal 16
“and the first metallic material and the second metallic material are melted and joined together inside the first penetrating part to compress and fix the different type of material,” (Column 2, lines 38-47 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel melted and joined together” is a product by process claim. Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.)
“so that the different type of material, the first metallic material, and the second metallic material are fixed together.” (The claimed “fix” is interpreted as “to make firm, stable, or stationary” as in Merriam-Webster dictionary. Column 2, lines 38-43 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel structure, the core material is securely held in position and is placed under bidirectional compression. ”)
Seiwart teaches height H of the embossments 24 is slightly less than the thickness of core material 14 in column 2, lines 36-38. Thus Seiwart anticipates 

    PNG
    media_image4.png
    353
    849
    media_image4.png
    Greyscale

Fig. 1 and 2 of Rood et al. teaches a joint structure
Rood et al. teaches a method and structure to join dissimilar materials using a washer.  Rood et al. teaches          
“and is spaced from the second metallic material by a second gap in a thickness direction of the first penetrating part,” (Fig. 2 teaches a gap between second material 13 and first penetrating part 3)
“the second gap having a size of a predetermined percentage within the range of 4% to 75% of a thickness of the first projection of the first metallic material to which an arc in arc welding is applied,” (This claim limitation is 

    PNG
    media_image5.png
    358
    575
    media_image5.png
    Greyscale

Fig. 5 of Rood et al. teaches 0% gap
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the 
Regarding claim 2, Seiwart teaches
“The joint structure according to claim 1, wherein the first projection is formed on a surface of the first metallic material as the surface opposing the second metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.” (see annotated Fig. 2)
Regarding claim 4, Seiwart teaches
“The joint structure according to claim 1, wherein part of the different type of material that is around the first penetrating part melts, flows, and is tightly fixed to an outer periphery of the first projection.” (Column 2, lines 38-47 of Seiwart teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this part of different type material that is around the first penetrating part melts, flows” is a product by process claim.  Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 5, Seiwart teaches
“The joint structure according to claim 1, wherein a weld region to be arc-welded in the thickness direction is smaller in diameter or width than the first projection by a predetermined distance.” (Fig. 2 teaches a weld region shown by x in the blow up annotated figure smaller than the projection diameter D1 by a certain distance. The claimed “predetermined” is interpreted as any distance. The claimed “to be arc-welded” is a product by process claim. Since the patentability of a product does not depend on its method of production, the welded region taught in Seiwart is the same or obvious as the welded region claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 8, Seiwart teaches
“The joint structure according to claim 1, wherein the arc welding is one of following types of welding: arc welding with a consumable electrode; tungsten-inert-gas welding with a non-consumable electrode; and plasma welding with a non-consumable electrode. “(This a product by process claim where different methods of welding are cited and under broadest reasonable interpretation is interpreted as welding. Column 2, lines 50-55 teaches joining the panels by spot welding.  Since the patentability of a product does not depend on its method of production, the joint structure taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.) 
Regarding claim 9, Seiwart teaches
“The joint structure according to claim 1, wherein the first metallic material and the second metallic material, which sandwich the different type of material, are both in direct contact with the different type of material.” (Fig. 2 teaches core 14 is in direct contact with metal panels 10 and 16)
Regarding claim 6, Seiwart does not teach a second penetrating part in the first projections. Rood et al. teaches  
 “The joint structure according to claim 1, wherein first projection has a second penetrating part so as to have a shape of a flange with a central hole, the second penetrating part being in a weld region to be arc-welded in the thickness direction.” (The claimed “to be arc-welded” is intended use of the weld region.  Rood et al. teaches in Fig. 1 a hole 4 aka second penetrating part in the first projection defined by neck 3 which makes a shape of flange with a central hole. Fig. 3 teaches hole 4 is in the weld region as electrode 21 is placed inside it during welding.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the hole in the first projection as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material (Column 2, lines 4-14).  

    PNG
    media_image6.png
    355
    807
    media_image6.png
    Greyscale

Fig. 3 and 4 of Rood et al. teaches hole 4 in welding region
Regarding claim 10, Seiwart does not teach a second gap. Rood et al. teaches
“The joint structure according to claim 1, wherein the second gap is an air gap.” (The claimed “air gap” is a product by process claim since this gap transforms to a welded joint in the final claimed structure. Fig. 2 of Rood et al. teaches a gap between the neck 3 of washer and metal 13. It is inherent that air is present in this gap before welding since air is present everywhere on earth surface unless intentionally removed or replaced.)
Regarding claim 11, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection and a stepped portion;” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material; and a different type of material different in type from the first metallic material and the second metallic material, the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material, the different type of material being difficult to weld to the first metallic material and the second metallic material, wherein the first projection is smaller in diameter or width than the first penetrating part and is spaced radially or widthwise from a rim of the first penetrating part by a first gap, the first projection is positioned in the first penetrating part and is spaced from the second metallic material by a second gap in a thickness direction of the first penetrating part, the second gap having a size of a predetermined percentage of a thickness of the first projection of the first metallic material to which an arc in arc welding is applied, the first metallic material and the second metallic material are melted and joined together inside the first penetrating part to compress and fix the different type of material, so that the different type of material, the first metallic material, and the second metallic material are fixed together,” (similar scope to claim 1 and therefore rejected under the same argument)
 “the different type of material is brought into contact with the stepped portion outside the first penetrating part,” (The claimed “contact” is interpreted as union or junction of surfaces in Merriam-Webster dictionary. Fig. 2 and column 

    PNG
    media_image7.png
    255
    651
    media_image7.png
    Greyscale

Fig. 2 of Seiwart teaches step portion
“and the first metallic material having the first projection is joined with the second metallic material at a first weld inside the first penetrating part” (similar scope to claim 1 and therefore rejected under the same argument)
“and the first metallic material is further joined directly to the second metallic material at a second weld outside of the different type of material.” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught by Rood et al. in Column 2, lines 4-14.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.) as applied to claims 1 and 2 above, and further in view of Fuchs et al., US 20090278371 (hereafter Fuchs et al.).
Regarding claim 3, modified Seiwart does not teach a second projection on the second metal panel. Fuchs et al. teaches a joint for vehicle with three members. Fuchs et al. teaches
“The joint structure according to claim 2, wherein the second metallic material has a second projection on a surface opposing the first metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.” (Fuchs et al. teaches in Paragraph [8, 18] and Figure 1  buttons aka projections 18 may be provided in the member 14 in addition to, or instead thereof, the member 12).

    PNG
    media_image8.png
    390
    633
    media_image8.png
    Greyscale

Fig. 1 of Fuchs et al. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to add a second projection in the face panel as taught by Fuchs et al. One of ordinary skill in the art would have been motivated to do so because “the buttons each extend into the aperture and are attached together” as taught .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.) as applied to claims 1 above, and further in view of  Kagitani JP2012254481A (hereafter Kagitani).
Modified Seiwart does not teach discharge opening in first and second metals outside the first penetrating hole.
Kagitani teaches a laser welding method to join a plurality of metal plates. Kagitani teaches
“The joint structure according to claim 1, wherein at  least one of the first metallic material and the second metallic material sandwiching the different type of material in between has a discharge opening penetrating in the thickness direction”( Abstract, Claim 1, Figure 4-7 Kagitani teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials are overlapped and laser welded)

    PNG
    media_image9.png
    290
    418
    media_image9.png
    Greyscale

Fig. 5 of Kagitani teaches discharge holes 55 outside welding region
“the discharge opening being located at a position corresponding to an outside of the first penetrating part of the different type of material” (Figure 4-7 of Kagitani teaches that the gas exhaust holes 55 are outside of the regions welded by laser beam)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate exhaust holes as taught by Kagitani. One of ordinary skill in the art would have been motivated to do so in order to prevent generation of porosity when a plurality of plate materials are welded as taught by Kagitani. 

Response to Arguments
Applicant’s arguments filed on April 2nd, 2021 with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on December 3rd, 2020 are withdrawn due to the amendment of claim 1.  However, upon further consideration, a new ground(s) of rejection is made in view of Seiwart, Rood et al., Fuchs et al., and Kagitani as discussed above.
The applicant amended claim 1 to recite that “the second gap having a size of a predetermined percentage within the range of 4% to 75% of a thickness of the first projection of the first metallic material” and argued that this makes the joint structure distinguishable from Fuchs et al. in view of Rood et al. The applicant also argues on page 10, paragraph 4-6 of the submitted Remarks that Rood teaches a gap of 100% of the thickness of the washer 1 extending into the aperture 12. Following the same method of calculation, Fig. 5 of Rood et al. teaches a gap of 0% of the thickness of the washer 1 extending into the aperture 12 as discussed above in claim 1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure with stepped portion as taught by Seiwart to incorporate the design range for the second gap 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/012477 (hereafter ‘477) in view of Seiwart and Rood et al. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 are met by claim 1 of ‘477. However ‘477 does not teach a second gap and to compress and fix the different material. 
Seiwart teaches in Column 2, lines 38-43 “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels.” Seiwart does not teach a second gap however annotated Fig. 1 and 2 of Rood et al. teaches a second gap between two similar materials as discussed above. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by ‘477 to incorporate the second gap as taught by Rood et al. and the fix .  
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/011557 (hereafter ‘557) in view of Seiwart and Rood et al. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 are met by claim 1 of ‘557. However ‘557 does not teach a second gap and to compress and fix the different material. 
Seiwart teaches in Column 2, lines 38-43 “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels.”  Seiwart does not teach a second gap however annotated Fig. 1 and 2 of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by ‘557 to incorporate the second gap as taught by Rood et al. and the fix taught by Seiwart. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught by Rood et al. in Column 2, lines 4-14.  
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  16/088599 (hereafter ‘599). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 10-19 of ‘599.
This is a provisional nonstatutory double patenting rejection.
Claims 1,4,7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,8,9 of copending Application No. 16/088,523 (hereafter ‘523) in view of  Rood et al. Although the 
Annotated Fig. 1 and 2 of Rood et al. teaches a second gap between two similar materials as discussed above. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by ‘523 to incorporate the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught by Rood et al. in Column 2, lines 4-14.  
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/318422 (hereafter ‘422)Rood et al. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 1-9 of ‘422. However ‘422 does not teach a second gap between two similar materials. 
Annotated Fig. 1 and 2 of Rood et al. teaches a second gap between two similar materials as discussed above. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by ‘422 to incorporate the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught by Rood et al. in Column 2, lines 4-14.  
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-13 of copending Application No.  16/088617 (hereafter ‘617). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 7-13 of ‘617.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/086996 (hereafter ‘996) in view of Seiwart. Although the claims at issue are not identical, they are not patentably distinct from each other because instant 
Seiwart teaches in Column 2, lines 38-43 “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels.”  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by ‘996 to incorporate the fix as taught by Seiwart. One of ordinary skill in the art would have been motivated to do so because “the core material is securely held in position and is placed under bidirectional compression” as taught by Seiwart in column 1, lines 45-50. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9676421, Yamada et al.
US 4559274, Kloppe et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761